Title: To Thomas Jefferson from Thomas Main, 27 June 1806
From: Main, Thomas
To: Jefferson, Thomas


                        
                            The President
                            
                            June 27th. 1806,
                        
                        Bot. of Thos. Main 10 Thousand transplanted plants of the American Hedge thorn @ 6 Dolls. per thousd.
                            60, — Received the above in full.
                        
                            Thos. Main
                            
                        
                    